--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of December 30, 2008, is
made and entered into by and between MILLER INDUSTRIES, INC., a Tennessee
corporation (the “Company”), and WILLIAM G. MILLER (the “Employee”).


W I T N E S S E T H:


WHEREAS, Employee and the Company entered into an employment agreement (the
“Original Agreement”) as of July 8, 1997, embodying the terms of Employee’s
employment and pursuant to which Employee has been serving as Chairman of the
Board of Directors and Co-Chief Executive Officer of the Company; and


WHEREAS, this Agreement amends and restates the Original Agreement as of the
Effective Date in order, inter alia, to evidence formal compliance with Section
409A of the Internal Revenue Code of 1986, as amended, and the guidance
thereunder (such Section, referenced herein as “Section 409A”; and such code,
referenced herein as the “Code”).


NOW, THEREFORE, in consideration of these premises, and of the mutual covenants
and agreements hereinafter set forth, the parties agree as follows:


1.            Term.  Employee’s employment under this Agreement shall commence
on the date hereof and shall continue until terminated in accordance with the
provisions of Section 4 below (the “Employment Period”).


2.            Salary and Benefits.


2.1           During the Employment Period, for all services rendered by the
Employee under this Agreement, the Company shall pay the Employee a base salary
per annum (the “Base Salary”) that shall be agreed to by the Company and the
Employee from time to time, but which shall in any event be substantially the
same as the base salary of the Co-Chief Executive Officer of the Company or the
Chief Executive Officer of the Company if other than Employee, payable in
accordance with the customary payroll policy of the Company in effect at the
time such payment is made.


2.2           In addition to the Base Salary, the Employee shall be entitled to
participate in any of the Company’s present and future stock or cash based bonus
plans that are generally available to its senior executives, as such plans may
exist or be changed from time to time at the discretion of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3           The Employee shall be entitled to such vacation time, fringe
benefits, insurance coverage, and other benefits as the Company generally
provides to its executive officers from time to time.


3.            Duties.  The Employee shall serve the Company as its Chairman of
the Board (“Chairman”) and as its Co-Chief Executive Officer (“CCEO”) (the
Employee may cease serving as the CCEO at his discretion without terminating or
otherwise affecting this Agreement).  As Chairman and CCEO, the duties of the
Employee shall include but not be limited to the supervision of the business
affairs of the Company and such other duties as are customarily performed by
comparably situated officers and as may be assigned from time to time by the
Company’s Board of Directors (the “Board”).  During the term of this Agreement,
the Employee shall devote his primary time, attention and skill to his duties
hereunder; faithfully and diligently perform such duties and exercise such
powers as may be from time to time assigned to or vested in him by the Board;
obey the directions of the Board; and use his best efforts to promote the
interests of the Company.  The Company acknowledges, however, that the Employee
may pursue other business related interests so long as they do not interfere
with the performance of Employee’s duties for the Company.  The Employee may be
required in pursuance of his duties hereunder, to perform services for any
company controlling, controlled by or under common control with the Company
(such companies hereinafter collectively called “Affiliates”) for some period of
time and from time to time.  The Employee shall obey all policies of the
Affiliates.


4.            Termination.  Unless terminated in accordance with the following
provisions to this Section 4, the Company shall continue to employ the Employee
and the Employee shall continue to work for the Company, during the Employment
Period.


4.1           The Company may terminate the Employee’s employment at any time
for Cause.  “Cause” shall mean (i) willful malfeasance or gross negligence or
(ii) knowingly engaging in wrongful conduct resulting in detriment to the good
will of the Company or damage to the Company’s relationships with its customers,
suppliers or employees.  Upon termination pursuant to this Section 4.1, the
Company shall pay the Employee any salary earned and unpaid to the date of
termination, and any outstanding funds advanced by the Company to or on behalf
of the Employee shall become immediately due and payable.


4.2           In the event the Employee dies or becomes mentally or physically
handicapped or disabled so as to be unable to perform his duties during the
Employment Period, this Agreement shall automatically terminate with no further
liability on the part of the Company.


4.3           This Agreement may be terminated by either party upon three (3)
years prior written notice of termination, with or without Cause. If the Company
breaches this Agreement by terminating Employee’s employment without Cause
without notice or prior to the end of the three-year notice period, the Employee
shall be entitled to receive, as damages payable as a result of, and arising
from, a breach of this Agreement, the compensation and benefits set forth in (a)
through (c) below.  All compensation payable under (a) through (c) below shall
be subject to the terms of Section 8.10, which may delay the payment of the
compensation for up to 6 months.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(a)           Base Salary.  The Employee will continue to receive his current
Base Salary (subject to withholding of all applicable taxes) through the end of
the thirty-six-month notice period, payable in normal payroll periods, in the
same manner as it was being paid as of the date of termination, and no less
frequently than monthly.  For purposes hereof, the Employee’s “current Base
Salary” shall be the highest rate in effect during the twelve-month period prior
to the Employee's termination.
 
(b)           Bonus.  The Employee shall be paid bonus payments from the Company
in each month beginning with the month following the month in which his
employment is terminated and ending with the month in which falls the last day
of the thirty-six month notice period, in an amount for each such month equal to
one-twelfth of the average (“Average Bonus”) of the bonuses earned by him for
the three calendar years immediately preceding the year in which such
termination occurs.  Any bonus amounts that the Employee had previously earned
from the Company but which may not yet have been paid as of the date of
termination shall not be affected by this provision.  Employee shall also
receive, within 60 days after the date of his termination, a prorated bonus for
any uncompleted fiscal year at the date of termination equal to the Average
Bonus multiplied by the number of days he worked in such year divided by 365
days.


(c)           Health and Life Insurance Coverage.  The Company shall provide
Employee (and any spouse or dependents covered at the time of the Employee’s
termination) with medical, dental, life insurance and other health benefits
(pursuant to the same Company Plans that are medical, dental, life insurance and
other health benefit plans and that are in effect for active employees of the
Company), for the remainder of the thirty-six (36) month notice period following
the date of Employee’s termination of employment.  The coverages provided for in
this paragraph shall be applied against and reduce the period for which COBRA
will be provided.
 
(1)           To the extent that such medical, dental or other health benefit
plan coverage is provided under a self-insured plan maintained by the Company
(within the meaning of Section 105(h) of the Code):
 
(X)           the charge to Employee for each month of coverage will equal the
monthly COBRA charge established by the Company for such coverage in which the
Employee or the Employee’s spouse or dependents (as applicable) are enrolled
from time to time, based on the coverage generally provided to salaried
employees (less the amount of any administrative charge typically assessed by
the Company as part of its COBRA charge), and Employee will be required to pay
such monthly charge in accordance with the Company’s standard COBRA premium
payment requirements; and
 
(Y)           on the date of Employee’s termination of employment (subject to
delay under Paragraph 8 below), the Company will pay Employee a lump sum in cash
equal, in the aggregate, to the monthly COBRA charge established by the Company
for the coverage being provided on Employee’s termination date to the Employee
and, if applicable, his spouse and dependents, for each month of coverage in the
36-month period. For this purpose, the Company’s monthly COBRA charge will be
increased by 10% on each January in the projected payment period and such
increased amount shall apply to each successive month in the calendar year in
which the increase became applicable.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(2)           To the extent that such medical, dental or other health benefit
plan coverage is provided under a fully-insured medical reimbursement plan
(within the meaning of Section 105(h) of the Code), there will be no charge to
Employee for such coverage.
 
4.4           In the event of a “Change in Control” (as such term is defined in
the Company’s Stock Option and Incentive Plan), the Employee may terminate this
Agreement upon sixty (60) days notice of termination.


5.            Competition.  The Employee agrees that during the term of this
Agreement, the Employee will not directly or indirectly, whether or not for
compensation and whether or not as an employee, be engaged in any business
competing with or which may compete with the business of the Company (or with
any business of any Affiliate for which the Employee performed services
hereunder) within any state, region or locality in which the Company or such
Affiliate is then doing business or marketing its products, as the business of
the Company or such Affiliate may then be constituted and in which the Employee
has been involved.  This agreement not to compete shall be applicable for three
(3) years from the date of termination of employment hereunder by the Employee
in breach of this Agreement or by the Company for Cause, notwithstanding that
the Employee shall not be entitled to any compensation hereunder from and after
any such termination.


For purposes of this Agreement, the Employee shall be deemed to be engaged in
such a business if he is an employee, officer, director, or partner, of any
person, partnership, corporation, trust or other entity which is engaged in such
a business or if he directly or indirectly performs services for such entity or
if he or any member of his immediate family beneficially owns an equity
interest, or interest convertible into equity, in such entity; provided,
however, that the foregoing shall not prohibit the Employee or a member of his
immediate family from owning, for the purpose of passive investment, less than
five percent (5%) of any class of securities of a publicly held corporation.


The Employee acknowledges that his services to be rendered to the Company in the
aforesaid capacity are of a special and unusual character which have a unique
value to the Company, the loss of which cannot adequately be compensated by
damages in an action at law.  In view of (i) the unique value to the Company of
the services of the Employee for which the Company has employed the Employee;
and (ii) the confidential information to be obtained by or disclosed to the
Employee as an employee of the Company; and as a material inducement to the
Company to employ the Employee and to pay to the Employee the compensation for
such services to be rendered for the Company by the Employee, the Employee
covenants and agrees the Company shall be entitled to equitable relief to the
full extent available under the applicable law.
 
 
-4-

--------------------------------------------------------------------------------

 
 
6.            Confidentiality.  The Employee shall not divulge or communicate to
any person (except in performing his duties under this Agreement) or use for his
own purposes trade secrets, confidential commercial information or any other
information, knowledge or data of the Company or of any of its Affiliates which
is not generally known to the public and shall use his best efforts to prevent
the publication or disclosure by any other person of any such secret,
information, knowledge or data.  All documents and objects made, compiled,
received, held or used by the Employee while employed by the Company in
connection with the business of the Company shall be and remain the Company’s
property and shall be delivered by the Employee to the Company upon the
termination of the Employee’s employment or at any earlier time requested by the
Company.


7.            Ownership of Confidential Information.  The Employee hereby agrees
that any and all improvements, inventions, discoveries, formulas, processes,
methods, know-how, confidential data, trade secrets and other proprietary
information (collectively “Work Product”) within the scope of any business of
the Company or any Affiliate which the Employee may conceive or make or has
conceived or made during his employment with the Company shall be and are the
sole and exclusive property of the Company, and that the Employee shall,
whenever requested to do so by the Company, at its expense, execute and sign any
and all applications, assignments or other instruments and do all other things
which the Company may deem necessary or appropriate (i) in order to apply for,
obtain, maintain, enforce or defend letters patent of the United States or any
foreign country for any Work Product, or (ii) in order to assign, transfer,
convey or otherwise make available to the Company the sole and exclusive right,
title and interest in and to any Work Product.


8.            Miscellaneous.


8.1           Notice.  Any notice or other communication required or permitted
under this Agreement shall be effective only if it is in writing and delivered
personally or sent by registered or certified mail, postage prepaid, addressed
as follows:


If to the Company:
Miller Industries, Inc.
 
P.O. Box 120
 
8503 Hilltop Drive
 
Ooltewah, Tennessee 37363
 
Attention:  President
   
If to the Employee:
William G. Miller
 
1025 Abingdon Lane
 
Alpharetta, Georgia  30202



or to such other address as any party may designate by notice to the others, and
shall be deemed to have been given upon receipt.


8.2           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the Employee’s employment by the
Company, and supersedes and is in full substitution for any and all prior
understandings or agreements with respect to the Employee’s employment.
 
 
-5-

--------------------------------------------------------------------------------

 
 
8.3           Amendment.  This Agreement may be amended only by an instrument in
writing signed by the parties hereto, and any provision hereof may be waived
only by an instrument in writing signed by the party or parties against whom or
which enforcement of such waiver is sought.  The failure of either party hereto
to comply with any provision hereof shall in no way affect the full right to
require such performance at any time thereafter, nor shall the waiver by either
party hereto of a breach of any provision hereof be taken or held to be a waiver
of any succeeding breach of such provision, or a waiver of the provision itself,
or a waiver of any other provision of this Agreement.


8.4           Binding Effect.  This Agreement is binding on and is for the
benefit of the parties hereto and their respective successors, heirs, executors,
administrators and other legal representatives.  Neither this Agreement nor any
right or obligation hereunder may be assigned by the Employee or the Company,
except for assignment by the Company to any wholly owned subsidiary.


8.5           Severability and Modification.  If any provision of this Agreement
or portion thereof is so broad, in scope or duration, so as to be unenforceable,
such provision or portion thereof shall be interpreted to be only so broad as is
enforceable.  In addition, to the extent that any provision of this Agreement as
applied to either party or to any circumstances shall be adjudged by a court of
competent jurisdiction to be void or unenforceable, the same shall in no way
affect any other provision of this Agreement or the validity or enforceability
of this Agreement.


8.6           Cost of Litigation.  In the event there is any litigation between
the Company or its successors or assigns and the Employee or his heirs or
representatives concerning or arising out of this Agreement, the party
prevailing in such litigation shall be reimbursed for all costs and expenses
(including, but not limited to, reasonable attorneys’ fees) incurred in
connection with such litigation.


8.7           Interpretation.  This Agreement shall be interpreted, construed
and governed by and under the laws of the State of Tennessee.  If any provision
of this Agreement is deemed or held to be illegal, invalid, or unenforceable
under present or future laws effective during the term hereof, this Agreement
shall be considered divisible and inoperative as to such provision to the extent
it is deemed to be illegal, invalid or unenforceable, and in all other respects
this Agreement shall remain in full force and effect; provided, however, that if
any provision of this Agreement is deemed or held to be illegal, invalid or
unenforceable there shall be added hereto automatically a provision as similar
as possible to such illegal, invalid or unenforceable provision as shall be
legal, valid or enforceable.  Further, should any provision contained in this
Agreement ever be reformed or rewritten by any judicial body of competent
jurisdiction, such provision as so reformed or rewritten shall be binding upon
the Employee and the Company.
 
 
-6-

--------------------------------------------------------------------------------

 
 
8.8           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.


8.9           No Conflicting Agreement.  The Employee represents and warrants
that he is not party to any agreement, contract or understanding which would
prohibit him from entering into this Agreement or performing fully his
obligations hereunder.


8.10         Section 409A.
 
(a)            Expense Reimbursements.  To the extent that any expense
reimbursement provided for by this Agreement does not qualify for exclusion from
Federal income taxation, the Company will make the reimbursement only if
Employee incurs the corresponding expense during the term of this Agreement or
the period of two years thereafter and submits the request for reimbursement no
later than two months prior to the last day of the calendar year following the
calendar year in which the expense was incurred so that the Company can make the
reimbursement on or before the last day of the calendar year following the
calendar year in which the expense was incurred; the amount of expenses eligible
for such reimbursement during a calendar year will not affect the amount of
expenses eligible for such reimbursement in another calendar year, and the right
to such reimbursement is not subject to liquidation or exchange for another
benefit from the Company.
 
(b)            Meaning of Termination of Employment.  Solely as necessary to
comply with Section 409A, for purposes of Section 4, “termination of employment”
or “employment termination” or similar terms shall have the same meaning as
“separation from service” under Section 409A(a)(2)(A)(i) of the Code.
 
(c)            Installment Payments.  For purposes of Section 4.3 with respect
to amounts payable in the event of termination of employment by the Company
without Cause, each such payment is a separate payment within the meaning of the
final regulations under Section 409A.  Each such payment that is made within
2-1/2 months following the end of the year that contains the date of Employee’s
termination of employment is intended to be exempt from Section 409A as a
short-term deferral within the meaning of the final regulations under Section
409A, each such payment that is made later than 2-1/2 months following the end
of the year that contains the date of Employee’s termination of employment is
intended to be exempt under the two-times separation pay exception of Treasury
Reg. § 1.409A-1(b)(9)(iii) up to the limitation on the availability of such
exception specified in such regulation, and each such payment that is made after
the two-times separation pay exception ceases to be available shall be subject
to delay in accordance with Section 8.10(d) below.
 
(d)            Six Month Delay.  This Agreement will be construed and
administered to preserve the exemption from Section 409A of payments that
qualify as a short-term deferral or that qualify for the two-times separation
pay exception.  With respect to other amounts that are subject to Section 409A,
it is intended, and this Agreement will be so construed, that any such amounts
payable under this Agreement and the Company’s and Employee’s exercise of
authority or discretion hereunder shall comply with the provisions of Section
409A and the treasury regulations relating thereto so as not to subject Employee
to the payment of interest and additional tax that may be imposed under Section
409A.  As a result, in the event Employee is a “specified employee” on the date
of Employee’s termination of employment (with such status determined by the
Company in accordance with rules established by the Company in writing in
advance of the “specified employee identification date” that relates to the date
of Employee’s termination of employment, or in the absence of such rules
established by the Company, under the default rules for identifying specified
employees under Section 409A), any payment that is subject to Section 409A, that
is payable to Employee in connection with Employee’s termination of employment,
shall not be paid earlier than six months after such termination of employment
(if Employee dies after the date of Employee’s termination of employment but
before any payment has been made, such remaining payments that were or could
have been delayed will be paid to Employee’s estate without regard to such
six-month delay).
 
 
-7-

--------------------------------------------------------------------------------

 
 
(e)            Tax Treatment.  This Agreement will be construed and administered
to preserve the exemption from Section 409A of payments that qualify as
short-term deferrals pursuant to Treas. Reg. §1.409A-1(b)(4) or that qualify for
the two-times compensation exemption of Treas. Reg.
§1.409A-1(b)(9)(iii).  Employee acknowledges and agrees that the Company has
made no representation to Employee as to the tax treatment of the compensation
and benefits provided pursuant to this Agreement and that Employee is solely
responsible for all taxes due with respect to such compensation and benefits.
 


IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first written above.





  MILLER INDUSTRIES, INC.                    
By:
/s/ Jeffrey I. Badgley
     
Jeffrey I. Badgley
     
President and Co-Chief Executive Officer
                 
EXECUTIVE
                    /s/ William G. Miller     William G. Miller  

 
 
 
-8-